DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on August 2, 2022 has been considered.

Claim Objections

Claims 1, 14, and 27 are objected to because of the following informalities:
Claims 1, 14, and 27, “target types” (e.g., claim 1, line 15) should be – targets – (see published application, paragraph 0019, lines 4-8); “the one or more run parameters of the sample analysis sub-system” (e.g. claim 1, lines 16-17) lack antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-23, and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 14, and 27, the following are not described by the original disclosure:
“adjust the one or more run parameters of the sample analysis sub-system for each run based on an output of a machine learning algorithm applied to output data” (or similar language). For instance, the original specification discloses “the controller 104 may adjust the run parameters based on output data (e.g., collected data 116 and/or associated tool data 118) associated with performing the one or more measurements on the one or more samples” (published application US 20210223274, paragraph 0049, lines 1-4). Thus, the adjustment of run parameters is not based on output of a machine learning algorithm applied to output data, but rather is based on “current measurements, historical measurements, current run parameters, historical run parameters, or any combination thereof” (published application, paragraph 0049, lines 8-11). The original specification further discloses “a feedback mechanism that stores and analyzes results from each run and applies them to a learning algorithm that serves as input to the run manager” (published application, paragraph 0021, lines 10-12). This portion of the specification applies results from each run to a learning algorithm. This portion does not appear to disclose applying a machine learning algorithm output to output data (measurements and/or parameters, published application, paragraph 0049, lines 8-11).

Note Regarding 35 USC § 101

Pursuant to the 2079 Revised Patent Subject Matter Eligibility Guidance, the
following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1, 14, and 27 recite an abstract idea of
“determine rankings for a set of target parameters” (Mental Process), determine one or more run parameters based on the recipe (Mental Process).
Under step 2A, prong 2, step 2A, the abstract idea is integrated into a practical
application including “generate a recipe for performing the one or more measurements on the one or more samples based on the DoE data and the rankings for the set of target parameters” and “adjust the one or more run parameters of the sample analysis sub-system for each run based on an output of a machine learning algorithm applied to output data and one or more user-defined limits” 
Accordingly, the claims and their dependents are patent eligible under 35 US 101.
 
Response to Arguments

Applicant’s arguments and amendments have been considered but are traversed in view of the new grounds of rejection.  The amended claims are currently rejected under 35 USC 112(a), as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
		Ohmori et al. (US 2019/0295827) discloses a technique of using an autonomous learning system based on biology to learn data when a recipe of a manufacturing tool is incrementally or randomly changed and to generate an adjusted recipe by using the learned result (paragraph 0008). Ohmori et al. does not disclose adjusting the one or more run parameters of the sample analysis sub-system for each run based on an output of a machine learning algorithm applied to output data and one or more user-defined limits.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272--2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        August 14, 2022